DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to claims 1 and 11, and the cancellation of claims 8-10 and 12 filed on 02/04/2022 have been acknowledged by the examiner. 
Claims 1-7, 11, and 13 are pending. 
Claims 1-7, 11, and 13 are currently under examination. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The office action has been updated in light of the amendments, and thus the new grounds of rejection under 35 USC 103 in view of Jansheski in view of Abolfathi further in view of Jansheski 2 has been made. Jansheski and Jansheski 2 still remain as relevant prior art while Abolfathi has been added to teach the deficiencies of amended claim 1. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 3, “said fitting tray transporting said dental appliance” is unclear as to whether or not a method step is being recited. A claim to a device may contain a reference to the process in which it is intended to be used without being objectionable under 35 USC 112b so long as it is clear that the claim is directed to the product and not the process. See MPEP 2173.05(p). The applicant can correct this issue by reciting that the fitting tray is configured to or capable of transporting the dental appliance. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jansheski (US 9,622,837 B2) in view of Abolfathi et al. (referred to as “Abolfathi”) (US 2005/0106529 A1) further in view of Jansheski et al. (referred to as “Jansheski 2”) (US 7,954,496 B2). 
Regarding claim 1, Jansheski discloses a combination (see Fig. 1) comprising:
a dental appliance (12) being configured to fit in the mouth and over at least one of the upper and lower sets of teeth of an individual during sleep to prevent bruxism and the upper and lower sets of teeth of the individual from grinding together (see Fig. 4A-C and Col. 1 lines 30-35), said dental appliance (12) having an upper impression tray (16) to receive a biting force applied thereto after said dental appliance (12) is heated and a lower chassis (18) to which said upper impression tray (16) is attached (see Fig. 1 and Col. 3 lines 6-29; u-shaped bite channel 16 is an upper impression tray as it receives a biting force applied thereto after the dental appliance 12 is heated by being immersed in boiling water and tooth pad 18 is a lower chassis as it is a lower supporting frame of the u-shaped bite channel 16, definition of chassis: the supporting frame of a structure, https://www.merriam-webster.com/dictionary/chassis); and 
a fitting tray (14) having an arcuate shaped channel within which said dental appliance (12) is removably received and a handle (26) at which said fitting tray (14) is grasped and carried and said dental appliance (12) is correspondingly transported (see Figs. 1-2 and 5, and Col. 3 lines 44-65; system 10 includes a forming tray 14 which has an arcuate or curved shaped channel as seen in Fig. 1 within which mouth guard 12 is removably received and transported, forming tray 14 has handle 26 to grasp and carry mouth guard 12 and is correspondingly transported), 
the arcuate shaped channel of said fitting tray (14) having a front wall and a back wall spaced from said front wall to receive said dental appliance (12) therebetween (see Figs. 1-2 and see Modified Fig. 1 of Jansheski; the arcuate channel is labeled having a front wall and back wall of forming tray 14, which are also labeled in Modified Fig. 1 of Jansheski to receive mouth guard 12 as seen in Fig. 2), said handle (26) attached to and depending from said front wall (see Modified Fig. 1 of Jansheski; handle 26 is attached to and depends from the front wall labeled in Modified Fig. 1 of Jansheski). 
Jansheski does not disclose said front wall having at least one adjustment slot formed therein by which to permit said channel to expand in response to the biting force applied to the upper impression tray of said dental appliance; and the lower chassis of said dental appliance having a buffer wall standing upwardly therefrom and lying in front of the upper impression tray of said dental appliance, said buffer wall positioned to block said upper impression tray from migrating through the at least one adjustment slot formed in the front wall of the arcuate shaped channel of said fitting tray and moving towards said handle depending from said front wall in response to the biting force being applied to said upper impressing tray after said dental appliance is heated. 
However, Abolfathi teaches an analogous fitting tray (10) and an analogous front wall (16), said front wall (16) having at least one adjustment slot (50) formed therein by which to permit said channel to expand in response to the biting force (see Fig. 1 and [0023]; outer tray wall 16 is the front wall and has at least one or more openings 50 formed on the outer tray wall 16 which permits the arcuate channel of impression tray 10 to expand in response to a biting force of a user) providing to allow the impression of a user to expand in response to a biting force as the material is able to flow out (see [0023]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the front wall of the fitting tray (14 of Jansheski) with at least one adjustment slot (50) as taught by Abolfathi to have provided an improved fitting tray that allows the impression of a user to expand in response to a biting force as the material is able to flow out (see [0023]). 
Jansheski in view of Abolfathi discloses the invention as discussed above. Jansheski in view of Abolfathi further discloses said front wall having at least one adjustment slot (50 of Abolfathi) formed therein by which to permit said channel to expand in response to the biting force applied to the upper impression tray (16) of said dental appliance (12) (see Fig. 1 of Abolfathi; as previously modified above, the front wall of fitting tray 14 of Jansheski, see Modified Fig. 1 of Jansheski, has at least one or more openings 50 of Abolfathi formed therein, which permits the arcuate channel to expand in response to the biting forced applied to u-shaped bite channel 16 of Jansheski). 
Jansheski in view of Abolfathi does not disclose the lower chassis of said dental appliance having a buffer wall standing upwardly therefrom and lying in front of the upper impression tray of said dental appliance, said buffer wall positioned to block said upper impression tray from migrating through the at least one adjustment slot formed in the front wall of the arcuate shaped channel of said fitting tray and moving towards said handle depending from said front wall in response to the biting force being applied to said upper impressing tray after said dental appliance is heated. 
However, Jansheski 2 discloses an analogous lower chassis (12) wherein the lower chassis (12) of said dental appliance (10) has a buffer wall (12b) standing upwardly therefrom and lying in front of the upper impression tray (40a, 40b, 40c, 40d, 14a, 14b, 16) of said dental appliance (10) (see Fig. 2A-2B and 5A-5C; base member 12 of appliance 10 has vertical peripheral portion 12b which is interpreted as a buffer wall as it is a barrier wall that stands upwardly from base member 12 and lies in front of upper impression tray 40a, 40b, 40c, 40d, 14a, 14b, 16) providing a custom-fitted dental guard to prevent bruxism that is comfortable enough to be worn overnight by persons of various mouth sizes and mouth geometry while maintaining comfort, retention, and full occlusions (see Col. 1 lines 32-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lower chassis (18 of Jansheski) in the device of Jansheski in view of Abolfathi to include a buffer wall standing upwardly from the lower chassis and lying in front of the upper impression tray as taught by Jansheski 2 to have provided an improved dental appliance that provides a custom-fitted dental guard to prevent bruxism that is comfortable enough to be worn overnight by persons of various mouth sizes and mouth geometry while maintaining comfort, retention, and full occlusions (see Col. 1 lines 32-35). 
Jansheski in view of Abolfathi further in view of Jansheski 2 discloses the invention as discussed above. Jansheski in view of Abolfathi further in view of Jansheski 2 further discloses said buffer wall blocking said upper impression tray (16 of Jansheski) from migrating through the adjustment slot (30 of Jansheski) formed in said fitting tray (14 of Jansheski) in response to the biting force being applied to said upper impression tray (16 of Jansheski) (as previously modified above, tooth pad 18 of Jansheski has a buffer wall that stands upwardly and lies in front of u-shaped bite channel 16 of Jansheski, and thus the buffer wall would block u-shaped bite channel 16 of Jansheski from migrating or moving through slots 30 of Jansheski, which are formed in forming tray 14 of Jansheski, in response to the biting forced being applied to u-shaped bite channel 16 of Jansheski, as the buffer wall of tooth pad 18 of Jansheski provides better retention of u-shaped bite channel 16 of Jansheski).

    PNG
    media_image1.png
    428
    498
    media_image1.png
    Greyscale

Modified Fig. 1 of Jansheski. 
Regarding claim 2, Jansheski in view of Abolfathi further in view of Jansheski 2 discloses the invention as discussed in claim 1. Jansheski in view of Abolfathi further in view of Jansheski 2 further discloses wherein the upper impression tray (16 of Jansheski) of said dental appliance (12 of Jansheski) is responsive to heat so as to become soft and receive an impression of the at least one of the individual’s upper and lower sets of teeth in response to the biting force applied thereto after said dental appliance (12 of Jansheski) is heated (see Figs. 1 and 4A-4C of Jansheski, and Col. 3 lines 6-35 of Jansheski; u-shaped channel 16 of Jansheski of mouth guard 12 of Jansheski is responsive to heat so as to become soft and receive an impression of the user’s upper set of teeth in response to the biting force applied thereto after mouth guard 12 of Jansheski is heated, as it provides a boil and bite fitting function). 
Regarding claim 3, Jansheski in view of Abolfathi further in view of Jansheski 2 discloses the invention as discussed in claim 2. Jansheski in view of Abolfathi further in view of Jansheski 2 further discloses a source of heat to heat and soften the upper impression tray (16 of Jansheski) of said dental appliance (12 of Jansheski) so that the impression of the at least one of the individual’s upper and lower sets of teeth can be made therein (see Figs. 1 and 4A-C of Jansheski, and Col. 3 lines 6-35 of Jansheski; u-shaped channel 16 of Jansheski of mouth guard 12 of Jansheski is softened and heated via a source of heat which is boiling water so that the impression of the individual’s upper teeth can be made therein), said fitting tray (14 of Jansheski) transporting said dental appliance (12 of Jansheski) to said source of heat to be heated thereby (see Figs. 1-2 and 5 of Jansheski, and Col. 3 lines 44-65 of Jansheski; forming tray 14 of Jansheski transports mouth guard 12 of Jansheski via handle 26 of Jansheski into and out of the boiling water to be heated thereby).
Regarding claim 4, Jansheski in view of Abolfathi further in view of Jansheski 2 discloses the invention as discussed in claim 1. Jansheski in view of Abolfathi further in view of Jansheski 2 further discloses wherein the lower chassis (18 of Jansheski) of said dental appliance (12 of Jansheski) is harder and denser than the upper impression tray (16 of Jansheski) of said dental appliance (12 of Jansheski) (see Col. 3 lines 30-43 of Jansheski; tooth pad 18 of Jansheski is harder and denser than u-shaped channel 16 of Jansheski of mouth guard 12 of Jansheski as the shore A hardness of tooth pad 18 of Jansheski is greater, 90-98 vs. 73-84, and tooth pad 18 of Jansheski is made from ELVALOY which is denser than ELVAX which is the material of u-shaped channel 16 of Jansheski). 
Regarding claim 5, Jansheski in view of Abolfathi further in view of Jansheski 2 discloses the invention as discussed in claim 1. Jansheski in view of Abolfathi further in view of Jansheski 2 further discloses wherein each of the upper impression tray (16 of Jansheski) and the lower chassis (18 of Jansheski) of said dental appliance (12 of Jansheski) is manufactured from a copolymer material such that said upper impression tray (16 of Jansheski) is molded over and attached to said lower chassis (18 of Jansheski) (see Col. 3 lines 30-43 of Jansheski; u-shaped channel 16 of Jansheski is made from a copolymer ELVAX and tooth pad 18 of Jansheski is manufactured from a copolymer ELVALOY, such that u-shaped channel 16 of Jansheski is molded over and is attached to tooth pad 18 of Jansheski, see Fig. 1 of Jansheski). 
Regarding claim 6, Jansheski in view of Abolfathi further in view of Jansheski 2 discloses the invention as discussed in claim 1. Jansheski in view of Abolfathi further in view of Jansheski 2 further discloses wherein the lower chassis (18 of Jansheski) of said dental appliance (12 of Jansheski) has an arcuate shape and a bite-resistant protective pad extending therearound (see Col. 3 lines 21-23 and Col. 3 lines 41-43 of Jansheski, and Fig. 1 of Jansheski; tooth pad 18 of Jansheski of mouth guard 12 of Jansheski has an arcuate shape to match the shape of the user’s teeth, andthe top surface of tooth pad 18 of Jansheski functions as  a bite-resistant protective pad as claimed extending therearound as tooth pad 18 of Jansheski is a pad formed from the chassis material and functions to prevent the user from biting through u-shaped bite channel 16 of Jansheski), the upper impression tray (16 of Jansheski) of said dental appliance (12 of Jansheski) being seated on said protective pad (see Fig. 1; u-shaped bite channel 16 of Jansheski of mouth guard 12 of Jansheski is seated on tooth pad 18 of Jansheski).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jansheski in view of Abolfathi in view of Jansheski 2 further in view of Pierson et al. (referred to as Pierson) (US 20180206947 A1)).
Regarding claim 7, Jansheski in view of Abolfathi further in view of Jansheski 2 discloses the invention as discussed in claim 1. Jansheski in view of Abolfathi further in view of Jansheski 2 further discloses wherein the upper impression tray (16 of Jansheski) of said dental appliance (12 of Jansheski) has an arcuate shape and a bite impression channel against which the biting force is applied after said dental appliance (12 of Jansheski) is heated (see Fig. 1 and Col. 3 lines 12-29 of Jansheski; u-shaped bite channel 16 of Jansheski has an arcuate shape and inherently has a bite impression channel, as a user must bite into u-shaped bite channel 16 of Jansheski, against which the biting force is applied after mouth guard 12 of Jansheski is heated in order to conform portions of the guard to the teeth surfaces). 
Jansheski in view of Abolfathi further in view of Jansheski 2 does not disclose said bite impression channel having a plurality of holes formed therein and extending therearound.
However, Pierson teaches an analogous bite impression channel having a plurality of holes (100) formed therein and extending therearound (see Figs. 41-42 and [0101]; mechanical retention features 100 are holes that are formed therein and extend therearound the bite impression channel which is between a front wall and back wall of arch impression material tray 200) providing to create a highly retentive layer at the bottom of the impression tray plate (see [0101]) to create accurate impressions of the user’s set of teeth.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the bite impression channel of Jansheski with a plurality of holes (100) formed therein and extending therearound as taught by Pierson to have provided an improved dental appliance that provides a highly retentive layer at the bottom of the impression tray plate (see [010]) to create accurate impressions of the user’s set of teeth.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jansheski in view of Jansheski 2. 
Regarding claim 11, Jansheski discloses a dental appliance (12) being configured to fit in the mouth and over at least one of the upper and lower sets of teeth of an individual during sleep to prevent bruxism and the upper and lower sets of teeth of the individual from grinding together (see Fig. 4A-4C and Col. 1 lines 30-35), said dental appliance (12) having a heat responsive and arcuate shaped upper impression tray (16) including opposing front and back walls between (see Modified Fig. 1 of Jansheski; the front wall and back wall are labeled) which the at least one of the individual’s upper and lower sets of teeth is received (see Fig. 1 and Col. 3 lines 6-20, and Modified Fig. 1 of Jansheski; mouth guard 12 has a heat responsive and arcuate or curved shaped upper impression tray, which is u-shaped bite channel 16 as it softens when immersed in boiling water) and an arcuate shaped lower chassis (18) to which said upper impression tray (16) is bonded such that the upper impression tray (16) and the lower chassis (18) lie one above the other (see Fig. 1 and Col. 3 lines 21-43; tooth pad 18 is a lower chassis as it is a lower supporting fame of a structure or of u-shaped bite channel 16, and tooth pad 18 is bonded to u-shaped bite channel 16 such that the u-shaped bite channel 16 and tooth pad 18 lie one above the other, as seen in Fig. 1, definition of chassis: the supporting frame of a structure, https://www.merriam-webster.com/dictionary/chassis), said lower chassis (18) being harder and denser than said upper impression tray (16) (see Fig. 1 and Col. 3 lines 30-43; tooth pad 18 is harder and denser than u-shaped channel 16 of mouth guard 12 as the shore A hardness of tooth pad 18 is greater, 90-98 vs. 73-84, and tooth pad 18 is made from ELVALOY which is denser than ELVAX which is the material of u-shaped channel 16).
Jansheski does not disclose said lower chassis having a buffer wall standing upwardly therefrom and embedded within the front wall of said upper impression tray so as to lie between said upper impression tray and the front of the mouth of the individual whereby to prevent said heat responsive upper impression tray from expanding past said buffer wall when said dental appliance is positioned over the at least one of the individual’s upper and lower sets of teeth and when said upper impression tray is heated and the individual bites down. 
However, Jansheski 2 discloses an analogous lower chassis (12) said lower chassis (12) having a buffer wall (12b) standing upwardly therefrom and embedded within the front wall (16) of said upper impression tray (40a, 40b, 40c, 40d, 14a, 14b, 16) so as to lie between said upper impression tray (40a, 40b, 40c, 40d, 14a, 14b, 16) and the front of the mouth of the individual whereby to prevent said heat responsive upper impression tray (40a, 40b, 40c, 40d, 14a, 14b, 16) from expanding past said buffer wall (12b) when said dental appliance (10) is positioned over the at least one of the individual’s upper and lower sets of teeth and when said upper impression tray (40a, 40b, 40c, 40d, 14a, 14b, 16) is heated and the individual bites down (definition of embedded: fixed or snugly enclosed in a surrounding mass, https://www.dictionary.com/browse/embedded, thus see Fig. 2A-2B and 5A-5C; base member 12 of appliance 10 has vertical peripheral portion 12b which is interpreted as a buffer wall as it is a barrier wall that stands upwardly from base member 12 and lies in front of upper impression tray 40a, 40b, 40c, 40d, 14a, 14b, 16, and is embedded or snugly enclosed within anterior flange 16 and lies between the upper impression tray 40a, 40b, 40c, 40d, 14a, 14b, 16 and the mouth of the individual whereby to prevent the upper impression tray 40a, 40b, 40c, 40d, 14a, 14b, 16 from expanding past vertical peripheral portion 12b when appliance 10 is positioned over the user’s upper set of teeth when the upper impression tray 40a, 40b, 40c, 40d, 14a, 14b, 16 is heated and the individual bites down) providing a custom-fitted dental guard to prevent bruxism that is comfortable enough to be worn overnight by persons of various mouth sizes and mouth geometry while maintaining comfort, retention, and full occlusions (see Col. 1 lines 32-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lower chassis (18) of Jansheski to include a buffer wall standing upwardly from the lower chassis and lying in front of the upper impression tray as taught by Jansheski 2 to have provided an improved dental appliance that provides a custom-fitted dental guard to prevent bruxism that is comfortable enough to be worn overnight by persons of various mouth sizes and mouth geometry while maintaining comfort, retention, and full occlusions (see Col. 1 lines 32-35).
Regarding claim 13, Jansheski in view of Jansheski 2 discloses the invention as discussed in claim 11. 
Jansheski 2 further discloses wherein said lower chassis (12) has a plurality of raised pads (28a-28b, 22a-22b) extending therearound, said upper impression tray (40a, 40b, 40c, 40d, 14a, 14b, 16) being seated on said plurality of raised pads (28a-28b, 22a-22b) (see Fig. 2A and Figs. 5A-5C; as best seen in Fig. 2A, base member 12 has central adhesion-enhancement features 28a-28b and peripheral features 22a-22b which are raised pads as they are raised and are molded from soft material, and extend around base member 12, and upper impression tray 40a, 40b, 40c, 40d, 14a, 14b, 16 is seated on central adhesion-enhancement features 28a-28b and peripheral features 22a-22b as best seen in Figs. 5A-5C) providing to increase the shear adhesion to prevent the upper impression tray from detaching from the lower chassis when exposed to shear stresses associated with the grinding lateral movement of molar teeth (see Col. 3 lines 65-67 et seq. Col. 4 lines 1-6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lower chassis (12 of Jansheski) in the device of Jansheski in view of Jansheski 2 with a plurality of raised pads (28a-28b, 22a-22b) extending therearound as taught by Jansheski 2 to have provided an improved dental appliance with an increase in the shear adhesion to prevent the upper impression tray from detaching from the lower chassis when exposed to shear stresses associated with the grinding lateral movement of molar teeth (see Col. 3 lines 65-67 et seq. Col. 4 lines 1-6).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN HAN/Examiner, Art Unit 3786                                                                                                                                                                                                        

/ERIN DEERY/Primary Examiner, Art Unit 3754